CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #626/628 to the Registration Statement onFormN-1AofAdvisors Series Trust,andtothe use of our report dated March 3, 2014 on the financial statements and financial highlights of the C Tactical Dynamic Fund (the “Fund”),a series of Advisors Series Trust.Such financial statements and financial highlights appear in the 2013 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania December 18, 2014
